DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed on 01/18/2022, with respect to current claims 1-15 have been fully considered and are persuasive.  The previous 103 rejection has been withdrawn. 
The previous claim objections regarding claims 1, 7 and 11 have been considered and are now withdrawn as a result of the current claim amendments.
The previous 112(f) claim interpretation/analysis has been considered and is now withdrawn.
The previous 112(b) claim rejections regarding claims 1-15 have been considered and are now withdrawn as a result of the current claim amendments.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20 directed to invention non-elected without traverse.  Accordingly, claims 16-20 have been canceled (see ‘Examiner’s Amendment’ below for authorization from Attorney Matthew T. Waters).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Matthew T. Waters, Reg. No. 68630, on January 25th, 2022.
The application has been amended as follows: 
	
Previously withdrawn claims 16-20 are now canceled.

	Amended, independent claim 1 recites “a change in the electrical phenomena, which change indicates” on line 17.
	Amend claim 1 to instead recite “a change in the electrical phenomena, which the change indicates” on line 17 for further clarity. 

	Amended, dependent claim 4 recites “the electrical phenomena include an electromagnetic field” on lines 2-3.
	Amend claim 4 to instead recite “the electrical phenomena includes an electromagnetic field” on lines 2-3 for further clarity.

	Amended, independent claim 7 recites “wherein electrical phenomena is produced by the electric current flowing through the conductive,” on lines 11-12.
thread,” on lines 11-12 for further clarity.

	Amended, independent claim 7 recites “wherein when the impurities screened from the fluid are in the filter medium and when the electrical phenomena is produced, then the impurities in the filter medium cause a change in the electrical phenomena, which change indicates a level of the impurities” on lines 15-17.
	Amend claim 7 to instead recite “wherein when the impurities screened from the fluid are in the filter medium, and when the electrical phenomena is produced, then the impurities in the filter medium cause a change in the electrical phenomena, which the change indicates a level of the impurities” on lines 15-17 for further clarity.

	Amended, dependent claim 12 recites “the change in the electrical phenomena includes a reduction in the voltage.” on lines 4-5.
	Amend claim 12 to instead recite “the change in the electrical phenomena include a reduction in the voltage.” on lines 4-5 for further clarity.

	Amended, dependent claim 14 recites “the electrical phenomena include an electromagnetic field” on line 2.
	Amend claim 14 to instead recite “the electrical phenomena includes an electromagnetic field” on line 2 for further clarity.

Other References Considered
Rickle (U.S. 2003/0132156 A1) (hereinafter “Rickle”) teaches an electrically conductive in-tank fuel filter (see Rickle FIG. 2, a conductive in-tank fuel filter 10) including a filter body 40, a conductive outlet fitting and runner assembly 42, multiple layer filtration media 50 (see Rickle FIG. 5), a sensor (no reference character provided), and a plurality of conductive fibers 54 (see Rickle paragraph 6 – “The filter includes a filter body and an in-situ molded conductive outlet fitting and runner assembly.  The filter body includes a fabric layer having a plurality of conductive strands, threads or filaments which are in electrical contact with conductive runners…”) (see Rickle paragraph 20 – “…may also include a fuel level sensor…”) (see Rickle paragraph 22 – “…the conductive in-tank fuel filter 10 includes a filter body 40 and a conductive outlet fitting and runner assembly 42…”) (see Rickle paragraph 23 – “…the filter body 40 includes multiple layer filtration media 50…which filters contaminants…preferably includes a fiber filament, thread or strand 54 which is conductive.”).
	However, Rickle does not explicitly teach the conductive thread being configured to have electric current flowing therethrough, wherein electrical phenomena is produced by the electric current flowing through the conductive thread, and wherein when the impurities screened from the fluid are in the filter medium, and when the electrical phenomena is produced, then the impurities in the filter medium cause a change in the electrical phenomena, which the change indicates a level of the impurities in the filter medium, as recited in amended, independent claim 1.
	Similarly, Rickle does not explicitly teach a conductive thread electrically connected to the power source, the conductive thread configured to have electric 

Sikora (U.S. 5,433,772) teaches an electrostatic air filter (see Sikora FIG. 4, a filter 25) including conductive plates 40, 42, an ionizing wire 46, and a voltage generator 60 (see Sikora col. 3 lines 25-29 – “…high voltage filter 25 is shown…conductive plates 40…conductive plates 42.”) (see Sikora col. 3 lines 45-46 – “…from the body of positively charged plate 42 and ionizing wire 46 is stretched across…”) (see Sikora col. 4 line 1 – “The high voltage generator 60 is…”). 
	However, Sikora does not explicitly teach a filter medium configured to screen out impurities from a fluid, and a conductive thread contacting the filter medium, the conductive thread being configured to have electric current flowing therethrough, wherein electrical phenomena is produced by the electric current flowing through the conductive thread, and wherein when the impurities screened from the fluid are in the filter medium, and when the electrical phenomena is produced, then the impurities in the filter medium cause a change in the electrical phenomena, which the change indicates a level of the impurities in the filter medium, as recited in amended, independent claim 1.


Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, Angermann et al. (U.S. 2001/0015131 A1) (hereinafter “Angermann”) and Filippov et al. (U.S. 2003/0122669 A1) (hereinafter “Filippov”) are considered the closest prior arts.  Specifically, Angermann teaches a filter (see Angermann FIGS. 2 and 4, a filter 10) (see Angermann paragraph 1 – “…a desorbable sorption filter, in particular for a heating or air-conditioning system of a motor vehicle…”) (see Angermann paragraph 11 – “…a desorbable sorption filter, comprising:  a metallic support comprised of a conductive metal, whereby the support can be heated by flow of electric current…and an organic or inorganic adsorber mounted at or on the support…”) (see Angermann paragraph 32 – “…a filter 10 
	a filter medium configured to screen out impurities from a fluid (see Angermann FIG. 2, a filter 10 further including an adsorber 14) (see Angermann paragraph 22 – “…and an adsorber which is applied to the support.”) (see Angermann paragraph 28 – “An adsorber …an assembly of adsorber fibers, for example, as a woven, knitted or non-woven activated carbon fabric or felt.”) (see Angermann paragraph 32 – “The filter has a metallic support 12, which can be heated by flow of current, and an adsorber 14 which is applied to the support 12.”) (see Angermann paragraph 35 – “The adsorber 14, which preferably contains activated carbon…”), and
	a conductive thread contacting the filter medium (see Angermann FIG. 1, a metallic support 12 further including an expanded metal grid 16) (see Angermann FIG. 2, the metallic support 12 further including the expanded metal grid 16 contacting the adsorber 14) (see Angermann paragraph 11 – “…a metallic support comprised of a conductive metal, whereby the support can be heated by flow of electric current…”) (see Angermann paragraph 25 – “The support used is preferably a grid-like, metallic support, in particular an expanded metal grid.”) (see Angermann paragraph 32 – “The filter has a metallic support 12, which can be heated by flow of current, and an adsorber 14 which is applied to the support 12.”) (see Angermann paragraph 33 – “…the metallic support 12, comprising an expanded metal grid 16 which has a multiplicity of mesh-like grid webs 18…This expanded metal grid 16 serves as a support a metallic support comprised of a conductive metal, whereby the support can be heated by flow of electric current…”) (see Angermann paragraph 32 – “The filter has a metallic support 12, which can be heated by flow of current, and an adsorber 14 which is applied to the support 12.”).
Filippov further teaches a vehicle system (see Filippov FIG. 1, a system 10) including an electrode 34 (see also Filippov FIG. 6A), a fabric 36 (see also Filippov FIG. 6A), and a conductive thread 38 (see also Filippov FIG. 6A), wherein the system is capable of detecting a change in a voltage, current, or phase of an oscillator signal (see Filippov paragraph 25 – “The present invention provides a detector circuit 27…The seat electrode 34 comprises a sheet of non-conductive fabric 36 with a pattern sewn on using special conductive thread 38…”) (see Filippov paragraph 26 – “…uses the detection circuit 27…to detect changes in the voltage, current and phase of the waveform produce by the oscillator 44.”).
However, the combination does not explicitly teach wherein electrical phenomena is produced by the electric current flowing through the conductive thread, and wherein when the impurities screened from the fluid are in the filter medium, and when the electrical phenomena is produced, then the impurities in the filter medium cause a change in the electrical phenomena, which the change indicates a level of the impurities in the filter medium, as recited in amended, independent claim 1, and as argued by Applicant on pages 9-10 of the Remarks section filed on 01/18/2022.

In addition, Applicant argues on page 10 of the Remarks section filed on 01/18/2022 “As can be seen, creeping oxidation and change in the electrical resistance of the adsorber 14, does not relate to heating the metallic support 12, let alone to producing a change in heating the metallic support 12…The rejection of claim 1 should also be withdrawn because the electrical resistance of the adsorber in Angermann cannot be cited as the claimed ‘electrical phenomena.’  This is because the electrical resistance…is not produced from current flowing through the metallic support as required in claim 1.  Instead, the electrical resistance…is a physical characteristic intrinsic to the adsorber and which is independent from any current flowing or not flowing through the metallic support, and thus does not result from current flowing through the metallic support as required in claim 1.”, which is found persuasive.
	Corresponding dependent claims 2-6 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
a motor vehicle…”) (see Angermann paragraph 32 – “…a filter 10 according to the invention, which is suitable in particular for filtering air in a heating or air-conditioning system of a motor vehicle.  The filter has a metallic support 12, which can be heated by flow of current, and an adsorber 14 which is applied to the support 12.”) comprising:
	a filter including a filter medium configured to screen out impurities from a fluid (see Angermann FIG. 2, a filter 10 further including an adsorber 14) (see Angermann paragraph 1 – “…a desorbable sorption filter, in particular for a heating or air-conditioning system of a motor vehicle…”) (see Angermann paragraph 22 – “…and an adsorber which is applied to the support.”) (see Angermann paragraph 28 – “An adsorber …an assembly of adsorber fibers, for example, as a woven, knitted or non-woven activated carbon fabric or felt.”) (see Angermann paragraph 32 – “…a filter 10…The filter has a metallic support 12, which can be heated by flow of current, and an adsorber 14 which is applied to the support 12.”) (see Angermann paragraph 35 – “The adsorber 14, which preferably contains activated carbon…”), and a conductive thread configured to have electric current flowing therethrough (see Angermann FIGS. 1-2, a metallic support 12 further including an expanded metal grid 16) (see Angermann paragraph 11 – “…a metallic support comprised of a conductive metal, whereby the support can be heated by flow of electric current…”) (see Angermann paragraph 25 – “The support used is preferably a grid-like, metallic support, in particular an expanded a metallic support 12, which can be heated by flow of current, and an adsorber 14 which is applied to the support 12.”) (see Angermann paragraph 33 – “…the metallic support 12, comprising an expanded metal grid 16 which has a multiplicity of mesh-like grid webs 18…This expanded metal grid 16 serves as a support structure for the adsorber 14.”); and
		a sensor (contact sensors) (see Angermann paragraph 23 – “The filter is mechanically stable in operation.  The temperature of the filter in the desorption phase can be controlled reliably using simple contact sensors which are arranged in a thermally conductive manner on the metallic support.”); and
	providing the electric current flowing through the conductive thread (see Angermann paragraph 11 – “…a metallic support comprised of a conductive metal, whereby the support can be heated by flow of electric current…”) (see Angermann paragraph 32 – “The filter has a metallic support 12, which can be heated by flow of current, and an adsorber 14 which is applied to the support 12.”).
Filippov further teaches a vehicle system (see Filippov FIG. 1, a system 10) including an electrode 34 (see also Filippov FIG. 6A), a fabric 36 (see also Filippov FIG. 6A), and a conductive thread 38 (see also Filippov FIG. 6A), wherein the system is capable of detecting a change in a voltage, current, or phase of an oscillator signal (see Filippov paragraph 25 – “The present invention provides a detector circuit 27…The seat electrode 34 comprises a sheet of non-conductive fabric 36 with a pattern sewn on using special conductive thread 38…”) (see Filippov paragraph 26 – “…uses the 
	However, the combination does not explicitly teach a power source, and a conductive thread electrically connected to the power source, wherein the power source provides the electric current flowing through the conductive thread, wherein electrical phenomena is produced by the electric current flowing through the conductive thread, wherein the sensor is configured to detect the electrical phenomena, and wherein when the impurities screened from the fluid are in the filter medium, and when the electrical phenomena is produced, then the impurities in the filter medium cause a change in the electrical phenomena, which the change indicates a level of the impurities in the filter medium, as recited in amended, independent claim 7, and as argued by Applicant on pages 9-10 of the Remarks section filed on 01/18/2022.
Furthermore, Applicant argues on page 9 of the Remarks section filed on 01/18/2022 “…in Angermann, the undesirable gases (i.e. the impurities) in the adsorber 14 are not disclosed to cause a change in the heating of the metallic support 12…In fact, Angermann doesn’t disclose that any change takes place in the heating of the metallic support 12…Consequently, Angermann fails to disclose that the impurities (undesirable gases) in the filter medium (adsorber 14) cause a change in the electrical phenomena…let alone that which indicates the level of impurities in the filter medium.”, which is found persuasive.
In addition, Applicant argues on page 10 of the Remarks section filed on 01/18/2022 “As can be seen, creeping oxidation and change in the electrical resistance of the adsorber 14, does not relate to heating the metallic support 12, let alone to 
	Corresponding dependent claims 8-15 further limit the subject matter of independent claim 7, and thus are also allowable at least for the same reasons as independent claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Examiner, Art Unit 1773